DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of claims 33-43 in the reply filed on 5/12/22 is acknowledged.  The traversal is on the ground(s) that the multiple inventions claimed are in the same class and subclass.  This is not found persuasive because a serious search burden is still present due to the fact that multiple inventions are claimed. One invention is allowed per application.
The requirement is still deemed proper and is therefore made FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 33-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,837,974. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims at issue are broader than the claims of the issued patent. The claim language of the issued patent includes “an option of accepting or rejecting the suggested order”. This language is considered to be inherent within the language of claims 33-42 which includes modifying and/or submitting a purchase order. Claim 43 claims “generating a suggested quantity to order” which would inherently be accepted or rejected.

 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 33-43 is/are directed to statutory computer-readable mediums under Step 1 of the eligibility analysis. However, the claims are further directed toward a judicial exception under Step 2A Prong One of the eligibility analysis, namely an abstract idea.  Under Step 2A Prong Two of the eligibility analysis, the claim(s) does/do not include additional elements to integrate the exception into a practical application of that exception.  Under Step 2B of the eligibility analysis, the claims are not sufficient to amount to significantly more than the judicial exception because nothing in the asserted claims purports to improve the functioning of the computer itself or effect an improvement in any other technology or technical field.  The claim(s) is/are directed to the abstract idea of suggesting and purchasing a consumable when an expiration date has lapsed and the quantity of the consumable has fallen below a predetermined threshold. This is “organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721”, (see MPEP 2106.04(a)(2)(I)(A)(iv)).  
	The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se, i.e. processor, server, interface, etc., amount(s) to no more than implementing the abstract idea on a generic computer system, (see MPEP 2106.04(a)(2)(III)(C)(1)) . Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a practical application of the abstract idea, (see MPEP 2106.05(d)(II)(v. Determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93). Furthermore, the claim(s) fail to amount to significantly more than the abstract idea itself, (see MPEP 2106.05(g)(iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011)).  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.	 The claim language stating that the consumables are for a sample analyzer is merely an intended use of the invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 33-43 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Katou et al., U.S. 2003/0172009 A1.

33. (New) A computer-implemented method comprising:
managing, with a computer processor, (see Katou, ¶ 9, 59)(supply processing computer), an inventory of consumables for a sample analyzer, (see Katou, ¶ 22) by:
presenting, on a user interface, (see Katou, fig. 4 and 5, ¶ 79)(touchscreen), a list of remaining quantities and expiration information for one or more consumables maintained in an inventory for the sample analyzer, (see Katou, Abstract, fig. 4 and 5, ¶ 19);
presenting, through the user interface, a user-modifiable suggested quantity to order for the one or more consumables having a remaining quantity less than a predetermined threshold, (see Katou, ¶ 8, 9, 11)(disclosing a required and a sufficient stock of consumables in predetermined quantities); and
receiving, through the user interface, a purchase order, the purchase order comprising a modified quantity of the user-modifiable suggested quantity, (see Katou, ¶ 9, 123)(disclosing a procedure for supplying consumables that is modifiable. “Consumables with a close expiration date can be selected and shipped to the medical institution with the higher consumption speed.”).

34. (New) The method of claim 33, further comprising storing in a database the list of remaining quantities and expiration information for the one or more consumables maintained in the inventory for the sample analyzer, (see Katou, fig. 4)(quantity remaining).

35. (New) The method of claim 33, wherein the list further includes a lot number of the one or more consumables maintained in the inventory for the sample analyzer, (see Katou, fig. 7)(lot number).

36. (New) The method of claim 33, wherein the list of remaining quantities are editable through the user interface, (see Katou, ¶ 79)(touch panel interface).

37. (New) The method of claim 33, further comprising presenting a delivery status for the received purchase order, (see Katou, ¶ 86)(delivery slips and shipping receipts).

38. (New) The method of claim 33, further comprising sending a notice in response to receiving the purchase order, (see Katou, ¶ 86)(delivery slips and shipping receipts).

39. (New) The method of claim 33, further comprising presenting an alert when the remaining quantity becomes less than the predetermined threshold, (see Katou, ¶ 6)(disclosing communications for updating and transmitting consumables inventory data).

40. (New) The method of claim 39, wherein the alert directs a user to a screen showing the one or more of the consumables having the remaining quantity less than the predetermined threshold, (see Katou, fig. 4 and 5).

41. (New) The method of claim 33, further comprising presenting a history of purchase orders received from a user, (see Katou, ¶ 15)(the supply processing portion determines the quantity of consumables supplied to the user from a record of consumption of the consumables by that user).

As per claims 42 and 43, these claims contain the same or similar features as claims 33-42 rejected above, and therefore the above rejections are applied against the remaining claims herein by reference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: WO-9629578-A1 and US-6965871-B1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL S GLASS whose telephone number is (571)272-7285. The examiner can normally be reached weekdays between 10 and 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571-272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL S GLASS/Primary Examiner, Art Unit 3627